Citation Nr: 0422737	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for HIV-related illness, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  In May 1999, the 
veteran filed his notice of disagreement, the RO issued a 
Statement of the Case (SOC), and the veteran perfected his 
appeal as to the issue of entitlement to a rating in excess 
of 30 percent for the condition in issue.  This matter was 
remanded by the Board in December 2000 for additional 
development.  Thereafter, the RO increased the rating to 60 
percent and the case is again before the Board for appellate 
review.
 
In October 2000, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ).  The VLJ who holds a hearing is 
required to participate in making the final determination of 
the claim.  38 C.F.R. § 20.707 (2003).  The VLJ who conducted 
the October 2000 hearing is no longer employed at the Board.  
The veteran was so notified via letter in May 2004.  In June 
2004 correspondence, the veteran declined another hearing.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's HIV-related illness is not manifested by 
recurrent opportunistic infections, secondary diseases 
afflicting multiple body systems, or debilitating and 
progressive weight loss.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for HIV-related illness have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.14, 4.88b, Diagnostic Code 6351 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of his claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudication in April 1999.  VAOPGREC 7-2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in March 
2004 in which he was informed of the VCAA.  Specifically, he 
was notified that evidence was needed that showed an increase 
in the severity of his HIV-related illness.  The letter also 
informed him that VA was responsible for getting VA treatment 
records and that VA would make reasonable efforts to obtain 
any evidence the veteran identified as long as he provided VA 
with enough information about the records so that a request 
could be made.  He was also informed that it was still his 
responsibility to make sure that VA received all requested 
records and that if the holder of the records declined to 
give VA the records, he would be so notified.  A Supplemental 
SOC (SSOC) was issued, on the same day as the March 2004 
letter, by which the veteran was notified of evidence 
associated with his claims folder since the December 2000 
Board remand.  In March 2004 correspondence, he acknowledged 
receipt of his VCAA notice letter and notified the RO that he 
had no additional relevant medical evidence to submit.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's VA treatment records have been 
associated with his claims folder.  He has not identified 
evidence not of record or indicated that he receives 
treatment from a private medical provider.  He was afforded a 
VA examination in October 1998.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  The additional development requested via the 
December 2000 Board remand included a request for another VA 
examination as the veteran had indicated that his condition 
had worsened.  An examination was scheduled for June 2001, 
for which the veteran failed to report.  See 38 C.F.R. 
§ 3.655(b) (2003) (A claim shall be denied when a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase).  The veteran was informed via 
a July 2001 SSOC that evidence from this examination that 
might have been material to the outcome of his claim could 
not be considered. 

The veteran, via his representative in a June 2004 written 
presentation, argues that the VA examination conducted in 
July 2002 was not for the issue currently under review.  The 
written presentation avers that this case should be remanded 
again for further development if the decision contained 
herein is unfavorable to the veteran.  The Board agrees that 
the July 2002 examination was conducted for a service 
connection claim not currently before the Board.  As 
indicated, the veteran was scheduled for a VA examination 
vis-à-vis his increased rating claim in June 2001.  The 
veteran was notified by the RO by letter in May 2001 that an 
examination was needed and the VA medical facility sent the 
veteran notification of the date and time of the examination 
two days later.  Good cause for failing to report for an 
examination includes, but is not limited to, illness, 
hospitalization, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2003).  Here, the veteran indicated in 
June 2001 correspondence (sent after he failed to report for 
his scheduled examination) that he needed at least 30-days 
notice prior to reporting for an examination because he had 
to work.  Wanting more time in which to request time off work 
is not on par with the degree of severity found in 38 C.F.R. 
§ 3.655.  As such, the Board finds that the veteran has not 
shown good cause for failing to report to the scheduled June 
2001 examination of which he was properly notified.  
Moreover, it is noted that additional outpatient records were 
received which adequately reflect the level of disability for 
the purpose of disability evaluation and, which, it is 
emphasized led the RO to increase the rating from 30 percent 
to 60 percent.  Given the criteria for a rating higher than 
60 percent, it is apparent that the outpatient records 
obtained are of more evidentiary value than an examination 
and those records are considered adequate for the purpose of 
this appeal.  

As an examination vis-à-vis his increased rating claim was 
scheduled as per the December 2000 Board remand, the lack of 
a resulting report does not show a lack of compliance on the 
part of the RO and a remand is not required in the instant 
case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).

Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2003).  However, the Board 
has been directed to consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
the merits of the claim must be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that evidence supporting 
a claim or being in relative equipoise is more than evidence 
that merely suggests a possible outcome.  Instead, there must 
be at least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

Historically, the veteran was originally service connected 
for HIV by a rating decision dated in December 1990, and a 
noncompensable evaluation was assigned.  The veteran's 
condition worsened over the years and, as such, his 
disability rating was increased, eventually to 30 percent.  
In June 1998, he filed the current claim for an increased 
rating, which was granted to 60 percent by rating decision 
dated in February 2004.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The veteran's current 60 percent disability rating for his 
HIV-related illness contemplates refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or; minimum 
rating following development of AID-related opportunistic 
infection or neoplasm.  AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions warrants the next higher rating of 100 percent.  
Note (2) reflects that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351 (2003).

To begin, the Board notes that the July 2002 VA examination 
report reflects that while the veteran currently suffers from 
migraine headaches, the examiner indicated the headaches were 
not likely related to the veteran's HIV illness.  In fact, 
service connection for granted for migraine headaches on a 
different basis.  See 38 C.F.R. § 4.14 (2003).  As migraine 
headaches are medically unrelated to the veteran's HIV-
related illness, the resulting symptoms will not be utilized 
to evaluate the veteran's current claim.

An October 1998 VA examination report indicates that the 
veteran weighed 250 pounds (lbs.) and had a normal chemical 
profile.  The report reflects in the diagnosis section that 
the veteran was HIV positive.  His 1998 VA treatment records 
reflect that he was prescribed anti-diarrheal agents and 
topical anti-inflammatory cream.  1999 VA treatment records 
describe his HIV as "stable" but he tested positive for 
major depressive disorder in July 1999.  He did not follow up 
with the mental health clinic for treatment.  In fact, his 
2000 and 2001 VA treatment records reflect that the veteran 
subsequently denied depression and anxiety.  

A February 2000 VA treatment record reflects that the veteran 
was doing well on a triple medication regime and subsequent 
records indicate that he adhered well to his regime.  He 
consistently reported mild discomfort 30 minutes after 
medication; he complained of diarrhea but no nausea or 
vomiting.  The 2000 and 2001 VA treatment records reflect 
that the veteran was obese and in July 2002 the veteran 
weighed 240 lbs.  The treatment records indicate that the 
veteran had no oral lesions but he had a swollen gums.  While 
the treatment records consistently indicate no skins lesions, 
medication lists contain a prescription for topical anti-
inflammatory creams.  An October 2001 treatment record 
indicates that the veteran had a patchy, waxy, yellow-like 
erythema on his scalp.  The record contains impressions of 
AIDS, obesity, seborrheric dermatitis, and knowledge deficit.  
In fact, the 2001 treatment records begin to contain 
impressions of AIDS and knowledge deficit.  A July 2001 
record indicates his AIDS was stable.

The October 2000 hearing transcript reflects that the veteran 
testified that, since beginning his medication for HIV, he 
had diarrhea on an almost daily basis.  He also testified 
that he could drop 20 to 40 lbs. within 30 to 45 days.  He 
indicated that he battled to gain back the weight.

VA outpatient records dated in 2003 reflect that the veteran 
was routinely followed for various medical conditions 
including HIV and diarrhea.  These records do not reflect any 
chronic infections.  Impressions include obesity without any 
indication of significant weight loss.  In September 2003, it 
was reported that he was feeling good and on examination, no 
significant abnormality was reported.  The assessment was 
that the veteran was HIV positive and was responding well to 
the regimen.  

Overall, the evidence of record does not indicate recurrent 
opportunistic infections or secondary diseases afflicting 
multiple systems.  As indicated above, the veteran's HIV-
related illness was described as stable and was responding 
well to the medical regiment.  Neither does the evidence 
reflect that the veteran had debilitating and progressive 
weight loss.  In fact, while the veteran did have discomfort 
following taking a dose of his HIV medication and regular 
problems with diarrhea, his VA treatment records consistently 
indicate that the veteran was obese with weigh-ins generally 
resulting in weights in a 10-lb. range.  Even though the 
veteran testified that he could drop 20 to 40 pounds in a 
short period of time, the objective medical evidence obtained 
at his regularly scheduled VA treatment appointments does not 
support a contention that the veteran suffers from 
debilitating weight loss.  As such, the Board concludes that 
the veteran's HIV-related disability picture does not more 
closely approximate the criteria for a higher disability 
rating.  See 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6351 
(2003).  

While the veteran screened positive for major depressive 
disorder in July 1999, the record indicates he did not seek 
follow-up mental health treatment and subsequently denied 
feelings of depression and anxiety.  Therefore, the Board 
concludes that a separate rating is not appropriate for a 
psychiatric condition in the instant case.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6351, Note (2) (2003).

In short, the preponderance of the evidence is against the 
veteran's increased rating claim.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran receives treatment 
for his service-connected disability on a regular basis, the 
veteran's disability picture does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability and the evidence is not reflective of 
factors that take it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2003).


ORDER

An increased rating for HIV-related illness is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



